Citation Nr: 0112171	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound to the right shoulder, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1991 rating decision of the 
RO.  

The Board remanded this case for additional development of 
the record in March 1995, September 1996, January 1999 and 
January 2000.  



REMAND

The veteran contends that the service-connected residuals of 
a gunshot wound to the right shoulder are more disabling than 
as currently rated.  

The Board notes that, in August 1947, the RO granted service 
connection for, among other things, scar, residuals of 
gunshot wound, right shoulder, and assigned a rating of 20 
percent under the provisions of Diagnostic Code 5304 for 
injury to muscle group IV, which consists of the intrinsic 
muscles of the shoulder girdle, specifically, the 
supraspinatus, infraspinatus and teres minor, subscapularis 
and coracobrachialis.  

In subsequent examinations, however, VA physicians have 
attributed injury resulting from the gunshot wound in service 
to a variety of other muscles including the deltoid, 
trapezius and muscle groups V (biceps, brachialis and 
brachioradialis) and VI (triceps and anconeus).  

Given the conflicting and somewhat confusing nature of the 
evidence presented in this case, the Board finds that the 
veteran should be afforded a thorough and contemporaneous 
examination in order to evaluate the current severity of the 
service-connected residuals of a gunshot wound to the right 
shoulder.  All private medical records and any additional VA 
medical records should be secured.  This examination should 
take into account all records of prior medical treatment and 
should specifically identify the muscle group(s) involved.  
The Board emphasizes that, in light of the veteran's advanced 
age, time is of the essence; therefore, the examination 
should be scheduled as soon as possible.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, examination should include a medical opinion as 
to whether disability is manifested by pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms 
of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA 
healthcare providers who have treated him 
for the service-connected right shoulder 
disability since April 2000.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the extent of the service-
connected residuals of the gunshot wound 
of his right shoulder.  All indicated 
tests, including range of motion studies, 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should fully 
describe the nature of the gunshot wound 
residuals, to include a detailed account 
of the muscle injuries, muscle groups 
involved, nerve involvement, as well as 
the nature and extent of any functional 
impairment caused or aggravated by the 
gunshot wound residuals, including pain.  
The examiner should also provide a 
drawing which portrays the sites of the 
entrance and exit wound scars.  The 
examiner should also state whether there 
is any atrophy, weakness, fatigability, 
incoordination, or pain on movement of 
the shoulder due to the service-connected 
wound.  The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
gunshot wound residuals.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits his 
overall functional ability.  A compete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


